DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 9, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russ (U.S. P.G. Publication No. 20130259683 A1; “Russ”) in view of Greenhill (U.S. Patent No. 5,639,074 A; “Greenhill) and King (U.S. Patent No. 9,222,517 B1; “King”).
Russ discloses:
Regarding claim 1:
A ram air turbine gearbox (50) comprising: 
a turbine drive shaft (46) defining a primary axis (48); 
a gear coupled to an outer surface of the drive shaft (¶ 15, "shaft 46 drives a gearbox 50") configured to transfer power from the drive shaft to a generator (32; ¶ 15), 
a bearing (72) coupled to the outer surface of the drive shaft aft of the gear along the primary axis (depicted in FIG. 3); and
a bearing system (support structure for bearing 72 depicted in FIG. 3), the bearing system including: a bearing support (portion engaging upper surface of liner 66 in FIG. 3) positioned radially outside of the bearing configured to enclose the bearing within a gearbox housing from an axially aft direction (depicted in FIG. 3);  a bearing liner (66) positioned radially between the bearing support and the bearing; and a spring (70) positioned radially inside the bearing liner and axially fore of the bearing (depicted in FIG. 3).
Regarding claims 1 and 9, Russ further discloses that the spring is an "annular wave spring (¶ 21).  However, Russ does not expressly disclose the spring being a crest-to-crest wave spring that includes at least 3 waves and is made from 17-7Ph stainless steel.   
Greenhill teaches a  spring being a crest-to-crest wave spring (10, 100a, 100b, 100, 200) including at least 3 waves (depicted in at least FIG. 1-2; see also col. 5, ll. 26-31, "three waves per turn"), the spring made form stainless steel (col. 7, ll. 58-65, "suitable carbon steels...stainless steel") as a known technique/configuration for a wave spring that may provide the advantage of space savings along with more precise spring loading (col. 2, ll. 1-7).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Russ’s spring to be a crest-to-crest wave spring having at least 3 waves having at least 3 waves and made from stainless steel in accordance the teachings of Greenhill for space savings and more precise spring loading.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the stainless steel to be 17-7Ph stainless steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Russ and Greenhill employ analogous/similar structures i.e. wave springs, and would therefore recognize that modifying Russ in view of the known technique taught in Greenhill as described supra would, with reasonable predictability, result in Russ employing the particular known technique taught in Greenhill as it pertains to how its wave spring is configured.
Russ does not expressly disclose that the bearing system does not include shims.  Instead, Russ teaches the use of a “shim stack 78” that “assists in limiting the movement of the gearbox bearing system 72” so as to limit “the magnitude of the impact loading between the bearing and the bearing liner.” See paragraphs [0022], [0026].
King teaches a bearing system that does not include shims (the bearing system of bearing 26 as depicted in FIG. 4 does not include a “shim” that sets a distance/position of the bearing 26; rather, it uses a “clearance ring 16” that prevents the spring 18 from contacting moving rollers during operation; the “BACKGROUND” section in column 1 explains the “need in the industry” for a bearing system that obviates the shortcomings of using “shims” that set the distance between bearings; instead, King uses a preloading nut 10 and “any alternative number of paired disc springs may be stacked together and positioned on shaft 32 to modify the compression force that may be generated” in lieu of shims, see also column 2, lines 59-62) as a known technique to avoid “time consuming and impractical” maintenance caused by the “premature wear and failure” of bearing components such as shims that are used to set the distance/spacing of bearings (col. 1, ll. 16-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Russ such that the bearing system does not include shims, as taught by King, as a known technique to avoid “time consuming and impractical” maintenance caused by the “premature wear and failure” of bearing components such as shims that are used to set the distance/spacing of bearings.   The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Russ and King are drawn to analogous/similar structures i.e. mounting structure of a bearing to a rotating shaft, and would therefore recognize that modifying Russ in view of the known technique taught in King as described supra would, with reasonable predictability, result the “shim stack 78” of Russ being omitted and its spring 70 being modified to include “any alternative number of paired disc springs” stacked to yield the appropriate amount of compression force against bearing 72 to limit impact loading between the bearing and liner.  In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Russ such that the bearing system does not include shims because it is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  In re Karlson, 311 F.2d 581, 583-84, 50 C.C.P.A. 908, 136 U.S.P.Q. 184 (C.C.P.A.1963) (the court found that removing a screen and filler tube from a chemical feeder tank of the prior art would have been obvious because its remaining elements, i.e. its water circulation and entrainment of chemical solution, would still function in the same manner if the screen and filler tube were removed).  Here, omitting the shim stack 78 would not cause the remaining elements to function differently.  That is, the spring 70 would still preload the bearing 72 in an axial direction and the step 74 of the liner 66 would still limit the movement of the bearing 72 if the shim stack 78 were removed.  As such, the aforementioned claim limitation does not amount to a patentable difference.
Russ as modified above further teaches the following:
Regarding claim 2-3:
The gearbox of claim 1, wherein the bearing liner partitions the spring and the bearing from the bearing support (FIG. 3 depicts liner 66 radially between bearing/spring and support).
Regarding claim 4:
The gearbox of claim 1, wherein the bearing liner is at least partially located aft of the gear, fore of the spring, and aft of the bearing (FIG. 3).
Regarding claim 6:
The gearbox of claim 1, wherein a spacer (78) located axially between the bearing and spring.
Regarding claim 11:
The gearbox of claim 1, wherein the gear is coupled to a  generator (32) via a second drive shaft (52).
Regarding claim 14:
The gearbox of claim 1, wherein the gear is not in contact with the spring (FIG. 3 depicts spring 70 disposed away from any gearing).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russ in view of Greenhill and King, as applied to claim 1 above, and further in view of Bortoli et al. (U.S. P.G. Publication No. 2012/0269616 A1; “Bortoli”).
As described above, Russ generally teaches a gear coupled to an outer surface of the drive shaft (¶ 15, "shaft 46 drives a gearbox 50") configured to transfer power from the drive shaft to a generator (32; ¶ 15).   However, Russ does not expressly disclose the gear being a bevel gear.
Bortoli teaches a bevel gear (38; FIG. 3) as a known technique to transfer power within a gearbox (¶ [0015]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Russ’s gear so that it is a bevel gear, as taught by Bortoli, as it is a known technique to transfer power within a gearbox.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Russ and Bortoli are drawn to analogous/similar structures i.e. driveshafts for air turbines, and would therefore recognize that modifying Russ in view of the known technique taught in Bortoli as described supra would, with reasonable predictability, result in Russ’s gearbox 50 employing a bevel gear 38 in a  manner that is conventional i.e. that which is shown in FIG. 3 in Bortoli.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russ in view of Greenhill and King, as applied to claim 1 above, and further in view of Bortoli (U.S. Patent No. 9,970,526 B1; “Bortoli”).
Russ as modified above teaches claim 1 (#1 above) but does not expressly disclose a spanner positioned axially aft of the bearing.  
Bortoli teaches a spanner (206) positioned axially aft of a bearing (204; depicted in FIG. 3) for the purpose of securing the bearing components in place via compression force (col. 4, ll. 37-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Russ to include a spanner positioned axially aft of the bearing, as taught by Bortoli, for the purpose of securing the bearing components in place via compression force.  Russ as modified by Bortoli teaches the spanner configured to preload the shaft and the spring via the compression force produced by the spanner nut (col. 4, ll. 37-43; ¶ [0021] in Russ).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russ in view of Greenhill and King, as applied to claim 1 above, and further in view of Hill (U.S. Patent No. 5,028,152 A; Hill).
Russ teaches claim 1 (#1 above) but does not expressly disclose the shaft including a lower coefficient of thermal expansion than a coefficient of thermal expansion of the housing (FIG. 2 depicts a housing containing the gearbox 50 and turbine drive shaft 46) of the assembly.
Hill teaches a shaft including a lower coefficient of thermal expansion than a coefficient of thermal expansion of a housing of an assembly (col. 1, ll. "lightweight aluminum alloys for the cases of transmissions and transaxles . . . the shafts which turn these cases and carry the gears that transmit torque remain of steel.  . ."; col. 2, ll. 67-68, "aluminum alloy has about twice the coefficient of thermal expansion as does steel") for the purpose of weight savings (col. 1, ll. 12-18). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Russ such that the shaft including a lower coefficient of thermal expansion than a housing of the assembly, as taught by Hill, for the purpose of weight savings.
Response to Arguments
Applicant’s amendments to the claims filed 6/28/2022 have been fully considered and have required a new grounds of rejection is made in view of King, as described supra.  Applicant’s remaining arguments have been fully considered but are not deemed as persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656